Exhibit 10.1

 

Execution Copy

 

February 10, 2016

 

PERSONAL & CONFIDENTIAL

 

Mr. Trevor P. Bond

c/o W. P. Carey Inc.

50 Rockefeller Plaza

New York NY 10020

 

Dear Trevor:

 

This letter sets forth our mutual understanding and agreement concerning your
separation from employment with W. P. Carey Inc. and its affiliates (the
“Company”).

 

1.              You and the Company have mutually agreed that your employment
with the Company will end effective as of February 10, 2016 (the “Separation
Date”) and will constitute a termination without “Cause” as such term is defined
in the Employment Agreement between you and the Company, dated as of January 15,
2015 (the “Employment Agreement”).  You hereby resign, effective as of the
Separation Date, from all positions you hold with the Company, including each of
its subsidiaries and affiliates, and agree to execute such documents as the
Company shall reasonably request to evidence any such resignation.  At the next
regular payroll date following your Separation Date, the Company will pay you
for any earned but unpaid base salary as well as any accrued and unused
vacation.  The Company will pay or provide all other Earned Basic Compensation
and Accrued Employee Benefits in accordance with Section 5(c) of the Employment
Agreement and will reimburse expenses incurred through the Separation Date in
accordance with Section 4(b) of the Employment Agreement.

 

2.              Subject to you (w) signing this letter agreement, (x) executing
the release attached hereto as Exhibit A (the “Release”) following, but not
later than the sixtieth day following, the Separation Date, (y) not revoking
such Release in accordance with its terms following its execution and delivery
(clauses (w), (x) and (y) taken together, the “Release Conditions”) and
(z) complying in all material respects with all of the terms of Section 6 of the
Employment Agreement (as incorporated into this letter agreement pursuant to
Section 4 of this letter agreement, the “Executive Covenants”):

 

a.                                 Cash Severance. In full satisfaction of the
Company’s obligations to pay the Severance Benefit (as defined in the Employment
Agreement), on the six-month anniversary of the Separation Date, the Company
shall pay to you $1,183,560

 

--------------------------------------------------------------------------------


 

(less applicable tax withholdings) as a lump sum, and, commencing on the first
payroll date following the six-month anniversary of the Separation Date, the
Company shall pay to you forty bi-weekly installments equal to $98,630 (less
applicable tax withholdings).

 

b.                                 Company Equity Awards. The Company restricted
stock units that are scheduled to vest on February 15, 2016 will vest on
February 15, 2016 and settle in accordance with their terms, with the number of
shares actually delivered to you delivered net of applicable tax withholdings.
The Company performance stock units granted on February 4, 2013 will vest and
settle in accordance with their terms based on the Company’s actual achievement
of the applicable performance-based vesting criteria as determined by the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”), with the number of shares actually delivered to you
delivered net of applicable tax withholdings.  The Applicable Pro-Rata Portion
(as defined below) of the Company performance stock units granted on February 6,
2014, February 12, 2015 and January 19, 2016 will vest and settle in accordance
with their terms based on the Company’s actual achievement of the applicable
performance-based vesting criteria as determined by the Compensation Committee,
with the number of shares (if any) actually delivered to you delivered net of
applicable tax withholdings.  Effective upon the Separation Date, you will
forfeit all unvested Company equity awards, other than those Company equity
awards described in the first three sentences of this Section 2(b).  For
purposes of this Section 2(b), Applicable Pro-Rata Portion shall mean, with
respect to a grant of performance stock units, the quotient determined by
dividing (x) the number of days that you were employed with the Company during
the applicable performance period by (y) 1095.

 

c.                                  2015 Annual Bonus.  On the later of
February 24, 2016 or the satisfaction of the Release Conditions, the Company
shall pay to you an annual bonus in respect of calendar year 2015 equal to
$1,700,000 (less applicable tax withholdings).

 

The Company also will reimburse your reasonable, documented legal fees in
negotiating this letter agreement and the Release, subject to a cap of $25,000. 
You acknowledge and agree that your rights and benefits under this Section 2 are
subject to the satisfaction of the Release Conditions and your compliance in all
material respects with the Executive Covenants, and you shall forfeit all rights
and benefits under this Section 2 if the Release Conditions are not satisfied. 
In addition, without limiting the Company’s other remedies at law or equity in
the event of your breach in any respect of any Executive Covenant, if you breach
any of the Executive Covenants in any material respect, you will forfeit any
unpaid Severance Benefits. You agree that you are not entitled to receive any
other severance or termination benefits in connection with your termination of
employment, other than as specified in Section 1 or this Section 2.

 

2

--------------------------------------------------------------------------------


 

3.              You agree not to make any statement (and not to cause any other
person to make any statement), whether written or oral, (a) which criticizes or
is disparaging of the Company or any of its affiliates, officers, directors or
employees, (b) which is intended to or could reasonably be expected to damage
the business or reputation of the Company or any of its affiliates, officers,
directors or employees or (c) regarding the circumstances of the termination of
your employment other than as set forth in the press release and Form 8-K
attached hereto as Exhibit B, it being understood that nothing herein shall
prevent you from (x) making truthful statements in connection with any sworn
testimony or providing truthful statements to any government agency or
(y) responding to any statement made by (or at the direction of) a member of the
Board of Directors of the Company or an Executive Officer (as such term is
defined in Rule 3b-7 of the Securities Exchange Act of 1934) of the Company in
violation of this Section 3.  The Company will instruct the members of the
Company’s Board of Directors and the Company’s Executive Officers not to make
any statement (and not to cause any other person to make any statement), whether
written or oral, (a) which criticizes or is disparaging of you, (b) which is
intended to or could reasonably be expected to damage your business or
reputation or (c) regarding the circumstances of the termination of your
employment other than as set forth in the press release and Form 8-K attached
hereto as Exhibit B.  Nothing herein shall prevent the members of the Company’s
Board of Directors or the Company’s Executive Officers from (x) making truthful
statements in connection with any sworn testimony or agency investigation or
(y) responding to any statement made by (or at the direction of) you in
violation of this Section 3.  The parties hereto agree and acknowledge that the
remedies at law for any breach of the provisions of this Section 3 will be
inadequate and that without limiting the available remedies at law, in the event
of a breach of this Section 3 by either party, the other party shall be entitled
to obtain injunctive relief from a court of competent jurisdiction in the event
of such breach.

 

4.              This letter agreement and the Release represents the entire
agreement between the parties as to the subject matters herein and supersedes
all prior and contemporaneous understandings and agreements with respect
thereto, including but not limited to the Employment Agreement; provided that
the following Sections of the Employment Agreement shall remain in full force
and effect and shall be incorporated herein as if set forth herein:
4(b) (Business Expenses); 4(c) (Indemnification); 6(a) (Non-Solicitation of
Employees), 6(b) (Non-Solicitation of Business Associates), 6(c) (Confidential
Information), 6(d) (Company Property), 6(e) (Injunctive Relief),
7(b) (Controlling Law), 7(c) (Notices) and 7(g) (Severability; Reformation). 
The Company will provide you reasonable access to your office to permit you to
retrieve personal property, files and electronic media and reasonable time to
return any Company property in your possession (including Company devices).

 

5.              This letter agreement shall be binding upon and shall inure to
the benefit of the parties hereto, their respective heirs, administrators,
beneficiaries, representatives,

 

3

--------------------------------------------------------------------------------


 

executors, successors and assigns.  This letter agreement may not be amended
except by a writing signed by both parties.  You agree and acknowledge that the
benefits contained herein are in full and final satisfaction of, any other
benefits or consideration to which you may be entitled from the Company, any of
its parents, subsidiaries, affiliates, predecessors or successors and any
officers, directors, shareholders, employees or representatives of the
foregoing, including but not limited to under Section 5 of the Employment
Agreement.

 

6.              Waiver by a party of any breach of any provision of this letter
agreement by the other party shall not operate nor be construed as a waiver of
any subsequent or other breach.  No provision or breach of this letter agreement
may be waived except by a written instrument signed by the party waiving such
provision or breach, which states that such party is waiving such provision or
breach.

 

7.              You agree that the term “Confidential Information” as used in
the Employment Agreement shall include, in addition to the items set forth in
clauses (i)-(iii) of Section 6(c) of the Employment Agreement, any information
regarding the deliberations of the Board of Directors of the Company or its
committees as a whole or of individual members of the Board of Directors of the
Company or its committees or Executive Officers of the Company acting in their
capacity as members of the Board of Directors or Executive Officers of the
Company.

 

If this letter completely and accurately reflects the agreement between you and
the Company, please sign, date and return this letter to Stacey L. Lamendola, W.
P. Carey Inc., 50 Rockefeller Plaza, New York, New York 10020.

 

 

Very truly yours,

 

 

 

/s/ John Park
John Park, Managing Director
W. P. Carey Inc.

 

 

Accepted and Agreed to:

 

 

 

 

 

/s/ Trevor P. Bond

 

Trevor P. Bond

 

 

 

Dated:

2/10/16

 

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

FULL AND FINAL RELEASE

 

In consideration of, and as a condition to your entitlement to receive, the cash
severance, the enhanced equity vesting and the 2015 annual bonus payment
provided under Section 2 of the letter agreement between you and W. P. Carey
Inc. (the “Company”) dated as of February 10, 2016 (the “Letter Agreement”),
you, Trevor P. Bond, hereby fully and generally release, discharge and covenant
not to sue the Company, each of its current and former parents, subsidiaries,
affiliates, predecessors and successors, and each of the foregoing entities’
respective officers, directors, employees and representatives acting in their
capacity as such (the “Company Releasees”) with respect to any and all claims,
demands, costs, rights, causes of action, complaints, losses, damages and all
liability of whatever kind and nature, whether known or unknown, which you may
have at the date you execute this Full and Final Release (the “Release”) or had
at any time prior thereto, including, but not limited to, any and all claims
which may in any way arise out of or under, be connected with or relate to your
employment at the Company, your activities at the Company, your separation from
employment at the Company, or the conduct of any of the foregoing Company
Releasees.

 

Without limiting the generality of the foregoing, you expressly agree and
acknowledge that this Release includes, but is not limited to, any claim
(a) based on any federal, state or local statute, including, but not limited to,
any statute relating to employment, medical leave, retirement or disability,
age, sex, pregnancy, race, national origin, sexual orientation or other form of
discrimination, including, but not limited to, all claims arising under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Civil Rights Act of 1991, the Equal Pay Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, the New
York Human Rights Law; (b) for wrongful or retaliatory termination of any kind;
(c) for fraud or fraud in the inducement; (d) for negligent misrepresentation;
(e) relating to any implied or express contract, promise or agreement (whether
oral or written); (f) for intentional or negligent infliction of emotional
distress or harm, defamation or any other tort; (g) for additional compensation,
severance pay or benefits of any kind; (h) for breach of fiduciary duty; (i) for
attorneys’ fees or costs; or (j) for promissory estoppel (collectively, the
“Released Claims”).

 

Notwithstanding the foregoing, any Released Claims shall not include any rights
or claims that cannot be waived by law, including, but not limited to, the right
to file a discrimination charge with an administrative agency or participate in
any federal, state or local agency investigation; you do, however, agree to
waive any right to recover money in connection with any such charge or
investigations, or in connection with a charge filed by any other individual or
agency.  This Release also does not release any claims you may have (a) to
receive the benefits provided for under the express terms of the Letter

 

--------------------------------------------------------------------------------


 

Agreement (and to enforce the Company’s agreements in the Letter Agreement) or
(b) to be indemnified by the Company or any of its affiliates in respect of the
provision of your services as a director, officer or employee of any such entity
under the terms and conditions of the Letter Agreement or any indemnification
policy or arrangement established by such entity generally for the benefit of
its directors, officers and/or employees.

 

You hereby agree, acknowledge and affirm each of the following: (a) that you
have received all compensation, wages, and/or benefits to which you may be
entitled through the Separation Date specified in the Letter Agreement (other
than compensation, wages and/or benefits to be paid under the express terms of
the Letter Agreement after the Separation Date); (b) that you are not entitled
to any further compensation, benefits or monies from the Company, except for the
benefits specifically provided for under the express terms of the Letter
Agreement; (c) that you have been granted any leave to which you may have been
entitled under the Family and Medical Leave Act or any similar state or local
leave or disability accommodation law; (d) that you have no known workplace
injuries or occupational diseases; and (e) that you have not been retaliated
against for reporting any allegations of fraud or other wrongdoing.

 

You further hereby agree, acknowledge and affirm each of the following: (a) that
you fully understand the terms and conditions stated in this Release, and are
executing this Release with the intent to be legally bound; (b) that you have
been encouraged by representatives of the Company to have this Release reviewed
by legal counsel of your own choosing and that you have been given ample time to
do so prior to signing it; (c) that you have had the opportunity to negotiate
concerning the terms of the Letter Agreement and this Release; (d) that you have
the right to consider this Release for a full twenty-one (21) days, although you
may sign it sooner if desired and waive the remainder of the twenty-one (21) day
review period; (e) that this Release specifically applies to any rights or
claims you may have against the Company or any party released herein under the
federal Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.,
as amended (“ADEA”); (f) that notwithstanding anything in this Release to the
contrary, this Release does not purport to waive rights or claims arising under
ADEA that may arise from acts or events occurring after the date that this
Release is signed by you; and (g) that you have the right to revoke this Release
within seven (7) days following the date you execute this Release.  Any
revocation of this Release must be in writing and received by the Company by the
close of business on the seventh (7th) day following your execution of this
Release and shall be delivered to Stacey L. Lamendola, W. P. Carey Inc., 50
Rockefeller Plaza, New York, New York 10020.  Upon any revocation in accordance
herewith, this Release will be rendered void and without effect and you shall
not be entitled to the enhanced vesting terms set forth in Section 2 of the
Letter Agreement.

 

2

--------------------------------------------------------------------------------


 

This Release shall be construed in accordance with the laws of the State of New
York, applicable to contracts made and entirely to be performed therein.

 

 

 

 

Trevor P. Bond

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit B

 

[See attached Press Release and Form 8-K]

 

--------------------------------------------------------------------------------

 